Citation Nr: 0023373	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-17 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for service-connected 
postoperative resection, head of both fifth metatarsals, 
cavus varus deformity, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel 


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran entitlement 
to an increased rating for his service-connected 
postoperative resection, head of both fifth metatarsals, 
cavus varus deformity, evaluated as 10 percent disabling.


FINDINGS OF FACT

1.  The post operative resection, head of both fifth 
metatarsals, cavus varus deformity, is manifested principally 
by heel varus, bilaterally; pain on movement of the first ray 
behind the lateral malleolus, bilaterally; swelling behind 
the lateral malleolus and inferior malleolus; pain on the 
lateral aspect of the fifth ray up along the peroneal 
tendons, bilaterally; slight plantar flexion of the first 
ray, left; and limitation of dorsiflexion of the ankles.

2.  The post operative resection, head of both fifth 
metatarsals, cavus varus deformity, is the equivalent of 
acquired bilateral pes cavus with all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to 
right angle, shortened plantar fasciae, and marked tenderness 
under the metatarsal head.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for post 
operative resection, head of both fifth metatarsals, cavus 
varus deformity, are met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 
4.40, 4.45, 4.71a Diagnostic Codes 5278, 5284 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well grounded claim for an 
increased disability evaluation for his service-connected 
post operative resection, head of both fifth metatarsals, 
cavus varus deformity, within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  In addition, the facts relevant to 
the issue on appeal have been properly developed and the 
statutory obligation of the VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999).

The regulations require that, in evaluating a given 
disability, the disability must be viewed in relation to its 
whole recorded history. 38 C.F.R. §§ 4.1, 4.2 (1999).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on functional abilities.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (1999).  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In February 1983, the veteran underwent bilateral foot 
surgery to treat painful corns, submetatarsal, 5th, both 
feet.  A 0 percent rating was assigned from March 1983.  VA 
examination  in August 1995 showed cavus varus deformity of 
the feet, and a 10 percent rating was assigned from June 
1995.

A VA examination was conducted in February 2000.  The veteran 
provided a history of resection of the metatarsal head of the 
fifth metatarsal bilaterally performed in 1982.  The examiner 
noted that, according to the claims file, head resections of 
the fifth metatarsals bilaterally were performed because of 
exquisitely painful hyperkeratotic lesions, and a mild cavus 
foot was documented in the operative report.  The veteran 
complained of pain in his feet, especially on the lateral 
aspect on the fifth ray bilaterally.  The veteran also 
reported pain radiating along the lateral aspect of both legs 
and behind the lateral ankle.  He claimed that he could not 
work because of the pain in his feet.  He claimed that he 
could not stand for more than ten to twenty minutes, and had 
to rest because of pain.  He stated that he had lost his 
balance and fallen down because of pain.  He also complained 
of foot and leg weakness and fatigue because of pain.  The 
veteran also stated that he could not ascend or descend any 
stairs because of pain.  He denied any fractures or sprains of 
his ankle or feet.  He indicated that he had been provided 
orthopedic inserts, but they intensified his pain.  He stated 
that he would rather wear high-topped tennis shoes than low 
shoes, because they provided support.  

Physical examination revealed that the veteran ambulated with 
his head forward centralized on his body, with level 
shoulders.  There was no genu recurvatum.  His arm swing was 
symmetrical.  His heel was inverted and did not pronate past 
perpendicular to supporting structure.  The base of his gait 
was 3 degrees and the angled gait was 15 degrees abducted.  He 
presented with a semi-rigid cavus foot that was reduced with 
weightbearing.  The neutral calcaneus stance was 6 degrees 
varus bilaterally.  The como block test revealed that his heel 
went down to perpendicular bilaterally.  There was a tender 
scar on the dorsal aspect of the fifth ray near the 
metatarsophalangeal joint.  The skin was extremely dry and 
fissured and scaly.  There was swelling noted behind lateral 
malleolus and inferior malleolus.  The first ray on the right 
assumed the normal position.  On the left, the first ray was 
slightly plantar flexed.  With motion of the first ray 
bilaterally, there was pain behind the lateral malleolus.  
There was 10 degrees of ankle dorsiflexion bilaterally and 
flexible metatarsal joints bilaterally.  Vibratory sense and 
proprioception were intact.  

The impression was status post fifth metatarsal head resection 
bilaterally with residual pain bilateral fifth ray; heel varus 
secondary to plantar flex first ray bilaterally; and apparent 
peroneal tendinitis on the left.  The examiner observed that 
there was mild to moderate functional limitation due to the 
veteran's symptoms.  Even though the callus had resolved, the 
veteran still experienced pain on the lateral aspect of the 
fifth ray up along the peroneal tendons bilaterally, and 
examination revealed swelling behind and inferior to the 
lateral malleolus of the left foot.  The veteran also 
clinically demonstrated a heel varus secondary to a plantar 
flex first ray bilaterally, in which movement of the first ray 
created pain behind the lateral malleolus bilaterally, which 
added to his instability of gait.

X-rays revealed possible post surgical resection of the distal 
end of the metatarsal bone bilaterally.  The rest of the 
visualized bones appeared intact.  The visualized joints and 
tissues were not remarkable.  The impression was of post 
resection of the distal end of the metatarsal bone.

The RO has assigned the 10 percent rating for the veteran's 
bilateral foot disability pursuant to 38 C.F.R. § 4.71a 
Diagnostic Code 5284 (1999), the diagnostic code for rating 
foot injuries.  Under Diagnostic Code 5284, a 10 percent 
rating is warranted for moderate foot injury.  A 20 percent 
rating is warranted when the evidence indicates the claimant 
suffers from a foot injury which is moderately severe. A 30 
percent rating is warranted when the evidence indicates the 
claimant suffers from a foot injury which is severe in 
degree. In addition, the actual loss of use of the foot 
warrants a 40 percent disability. 

The Board is also of the opinion that the service connected 
disability, postoperative resection, head of both fifth 
metatarsals, cavus varus deformity, as an unlisted condition, 
is properly rated by analogy to claw foot (pes cavus) 
pursuant to Diagnostic Code 5278 because the functions 
affected, the symptomatology and the anatomical localization 
are closely analogous.  38 C.F.R. § 4.20 (1999).

Under Diagnostic Code 5278, a 10 percent evaluation is 
assigned for acquired unilateral and bilateral claw foot (pes 
cavus) where the great toe is dorsiflexed, where there is 
some limitation of dorsiflexion at the ankle, and where there 
is definite tenderness under the metatarsal heads. The next 
higher evaluation of 30 percent is warranted for acquired 
bilateral pes cavus with all toes tending to dorsiflexion, 
limitation of dorsiflexion at the ankle to right angle, 
shortened plantar fasciae, and marked tenderness under the 
metatarsal heads. The highest evaluation of 50 percent 
requires evidence of marked contraction of plantar fasciae 
with dropped forefoot, all toes hammer toes, very painful 
callosities and marked varus deformity. See 38 C.F.R. § 
4.71a, Diagnostic Code 5278 (1999).

The Board finds that the veteran's bilateral foot disability 
more nearly approximates the criteria for a 30 percent rating 
by analogy to Diagnostic Code 5278.  In this regard, 
manifestations of the service connected disability consist 
principally of heel varus secondary to a plantar flex first 
ray, bilaterally; pain on movement of the first ray behind 
the lateral malleolus, bilaterally, adding to instability of 
gait; swelling behind the lateral malleolus and inferior 
malleolus; pain on the lateral aspect of the fifth ray up 
along the peroneal tendons, bilaterally; slight plantar 
flexion of the first ray, left; and limitation of 
dorsiflexion of the ankles.  The Board finds these 
manifestations are the equivalent of bilateral claw foot (pes 
cavus) manifested by acquired bilateral pes cavus with all 
toes tending to dorsiflexion, limitation of dorsiflexion at 
the ankle to right angle, shortened plantar fasciae, and 
marked tenderness under the metatarsal heads.  However, 
manifestations of the service connected disability do not 
include marked contraction of plantar fasciae with dropped 
forefoot, all toes hammer toes, very painful callosities and 
marked varus deformity, or equivalent manifestations.  
Accordingly, a 30 percent rating, but no higher is warranted 
under Diagnostic Code 5278.  This 30 percent rating, in the 
Board's judgment, provides adequate compensation for the pain 
associated with the foot disability. See 38 C.F.R. § 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

The Board has also considered the service connected 
disability under Diagnostic Code 5284, but does not find that 
a higher rating is warranted.  The record includes medical 
opinion to the effect that the veteran has mild to moderate 
functional limitation due to his foot symptoms.  This being 
the case, the combined rating for this disability would not 
be more than the rating assigned under Diagnostic Code 5278.

The veteran's foot disability is also manifested by a tender 
scar, but the scar is not objectively tender and painful, 
and, therefore, does not warrant a separate compensable 
rating under Diagnostic Code 7804 (1999).

Based on the statements made at the veteran's VA examination, 
that his foot pain interferes with his ability to work, the 
Board has given consideration to the potential application of 
38 C.F.R. § 3.321(b)(1) (1999).  Although the veteran has 
described his foot pain as being so bad that it interferes 
with his ability to work, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (1999).  The current 
evidence of record does not demonstrate that his foot 
problems have resulted in frequent periods of hospitalization 
or in marked interference with employment.  While it is 
undisputed that his service-connected disability has an 
adverse effect on employment, it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1999).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.



ORDER

An increased rating to 30 percent for service-connected 
postoperative resection, head of both fifth metatarsals, 
cavus varus deformity, is granted, subject to the criteria 
that govern the payment of monetary awards.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


